Citation Nr: 9913977	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disorders of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.

By a decision entered in February 1993, the RO denied service 
connection for arthritis of the hands.  The veteran appealed 
that determination to the Board of Veterans' Appeals (Board), 
and the Board, in December 1996, remanded the matter to the 
RO for further development.

In October 1997, while the case was in remand status, the RO 
denied service connection for PTSD.  The RO also denied an 
application to reopen a claim of entitlement to service 
connection for disorders of the knees.  The veteran appealed 
those determinations, and the case was returned to the Board 
in February 1998.

The veteran had a hearing at the Board in April 1998, and 
additional evidence was received, along with written waivers 
of the right to RO review.  See 38 C.F.R. § 20.1304(c).  In 
January 1999, the veteran was notified of his right to have 
another hearing before a Member of the Board, inasmuch as the 
Member who presided over the veteran's prior hearings was no 
longer in the Board's employ.  See 38 U.S.C.A. § 7107(c); 
38 C.F.R. § 20.707.  By a statement received at the Board in 
February 1999, the veteran indicated that he did not desire 
an additional hearing.

During the April 1998 hearing, the veteran raised the matter 
of entitlement to service connection for disorders of the 
cervical and lumbar spine.  These claims 

have not been developed for appellate review, and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, and the record 
contains medical evidence which links the diagnosis to 
claimed in-service stressors.

2.  The veteran did not engage in combat during his period of 
active service.  Nor does he claim that his in-service 
stressors are in any way related to combat.

3.  No evidence has been received to corroborate the 
veteran's allegations with regard to the claimed in-service 
stressors.

4.  By a decision entered in June 1989, the RO denied service 
connection for disorders of the knees.  The veteran was 
notified of that determination, but did not initiate an 
appeal within one year.  Evidence received since the time of 
the June 1989 decision is so significant that it must be 
considered in order to fairly decided the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is denied.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).

2.  The claim of entitlement to service connection for 
disorders of the knees is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156, 20.1103 (1998); 38 C.F.R. § 19.129 (1988).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

The veteran contends that he has PTSD due to service.  He 
maintains that he was subjected to racial harassment in 
service, and that he was shot at by a superior officer (a 
second lieutenant) during an altercation that ensued when, 
while stationed in Germany, the veteran and two fellow 
soldiers returned late to the base one night.

As an initial matter, the Board finds that the veteran's 
claim is well grounded.  Medical evidence has been received, 
including an April 1998 VA psychological examination report, 
which shows that he has been diagnosed with PTSD, and which 
links the diagnosis to claimed in-service stressors.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

Service connection for PTSD "requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor."  38 C.F.R. § 3.304(f) (1998).  See 
Cohen v. Brown, 10 Vet. App. at 138.  Where it is determined 
that the veteran was engaged in combat with the enemy and 
that the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the stressor is accepted as 
conclusive as to its actual existence, absent clear and 
convincing evidence to the contrary.  Where, however, VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

In the present case, the Board finds that the preponderance 
of the evidence demonstrates that the veteran did not engage 
in combat during his period of active service.  Although 
reports from the service department show that the veteran's 
military occupational specialty was light weapons 
infantryman, and that he was assigned to an infantry 
battalion, the veteran has not alleged, and the available 
reports do not show, that he actually engaged in combat with 
the enemy during his period of active military duty.  He has 
received no military awards or decorations which are 
indicative of combat.  See 38 C.F.R. § 3.304(f) (1998).  
Moreover, no allegation has been advanced to the effect that 
the stressors here at issue are in any way related to combat.  
Consequently, service connection may be granted for PTSD only 
if the record contains evidence which corroborates the 
veteran's allegations with respect to the claimed in-service 
stressors.

In this regard, the Board notes that no such corroborating 
evidence has to date been received.  Although the veteran's 
service records show that he had an altercation with a second 
lieutenant while in Germany in July 1964, and that the 
veteran was later tried and found guilty by special court-
martial on charges of, among other things, behaving himself 
with disrespect towards a superior officer and breach of the 
peace, the records make no mention of his having been 
subjected to racial harassment, or of a shot having been 
fired during that incident.  Moreover, the veteran indicated, 
during the April 1998 hearing, that he was unable to obtain 
further evidence to corroborate the stressful events he has 
described.  He testified that one of the soldiers involved in 
the incident was dead, that the whereabouts of the other were 
unknown, and that he did not know of anyone else who could 
corroborate his description of events.  Consequently, in the 
absence of any lay statements or other evidence corroborating 
the veteran's allegations with regard to the claimed in-
service stressors, service connection for PTSD must be 
denied.

Service Connection for Disorders of the Knees

By a decision entered in June 1989, the RO denied service 
connection for disorders of the knees.  The veteran was 
notified of that determination, but did not initiate an 
appeal within one year.  38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 19.129 (1988).  Consequently, the current 
claim of service connection may be considered on the merits 
only if new and material evidence has been submitted since 
the time of the June 1989 adjudication.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 
20.1103 (1998); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been submitted because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis beyond consideration of 
whether the evidence submitted in the effort to reopen is new 
and material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1998); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F.3d 
1356, 1359-64 (Fed. Cir. 1998).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence available at the time of the RO's June 1989 
disallowance included the veteran's service medical records; 
VA medical records, dated from 1969 to 1987; treatment 
records from a Dr. Shaffer and the Roanoke Orthopedic Clinic, 
dated from 1978 to 1987; treatment records from a Dr. 
Brubaker, dated in 1980; the transcripts of hearings held at 
the RO in 1980 and 1982; and treatment records from the 
Lewis-Gale Clinic, dated in 1989.  Although the evidence then 
available indicated that the veteran suffered from knee 
disorders, the claim was denied because the evidence did not 
establish that the noted disorders could be attributed to the 
veteran's period of active military service.

Additional evidence has been received since the time of the 
RO's June 1989 denial.  This evidence includes copies of the 
veteran's service personnel records; statements from the 
veteran's spouse; reports of VA examination and treatment, 
dated from 1989 to 1998; treatment records from the Roanoke 
Orthopedic Clinic, dated in 1993; transcripts of sworn 
testimony offered by the veteran during hearings held at the 
Board in 1996 and 1998; records and statements from a Dr. 
Spetzler, dated from 1995 and 1998; and a statement from a 
Dr. Hagan, dated in January 1997.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  Most 
of the additional evidence is "new" in that it was not 
previously before the RO when the RO adjudicated the 
veteran's claim in June 1989.  Some of this "new" evidence 
is also "material," inasmuch as it provides support for the 
notion that the veteran's current knee disorders can be 
medically linked to his period of active military duty.  Dr. 
Spetzler indicated in a May 1998 statement, after reciting a 
history of in-service injury given him by the veteran, that 
"I feel that [the veteran's] repetitive trauma has 
contributed to the arthritis that [led] to his knee 
replacements," and a VA care provider indicated in a June 
1993 treatment record that the veteran "probably should be 
service connected for prior knee [injury]."  New and 
material evidence having been submitted on the question of 
service connection, the veteran is entitled to have his claim 
considered de novo.  The claim is therefore reopened.


ORDER

Service connection for PTSD is denied.

The claim of entitlement to service connection for disorders 
of the knees is reopened; to this extent, the appeal is 
granted.


REMAND

Service Connection for Disorders of the Knees

As noted above, the Board has concluded that new and material 
evidence has been received to reopen the veteran's claim of 
service connection for disorders of the knees.  The Board 
finds, moreover, that the claim is well grounded, inasmuch as 
there is medical evidence of record which indicates that his 
current knee disorders may be related to service.  See, e.g., 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Now that those 
questions have been settled, the Board finds that the veteran 
should be given an opportunity to submit evidence, testimony, 
and argument on the underlying substantive question of 
entitlement to service connection.  In order to give him due 
notice of his opportunity to submit such evidence and 
argument, and to allow the RO the opportunity to adjudicate 
the merits of the underlying claim on a de novo basis, a 
remand is required.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

On remand, the RO should undertake all development necessary 
to fulfill VA's statutory duty to assist the veteran in 
developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Specifically, the RO should make an 
effort to ensure that all relevant records of treatment have 
been procured, including any additional records of VA 
treatment.  The RO should then have the veteran examined for 
the purpose of obtaining a medical opinion, based upon a 
thorough review of the available evidence, as to the etiology 
of his currently shown knee disorders.  38 C.F.R. §§ 3.159, 
3.326, 19.9 (1998).

Service Connection for Arthritis of the Hands

The veteran was examined by VA in 1997 for purposes of 
determining whether he has arthritis of the hands due to 
service.  He was found to have arthritis of the hands when 
examined in January 1997, but the examining physician, in a 
September 1997 supplemental report, concluded that "there is 
no related service[-]connected injury that would cause the 
arthritis in the hands according to the medical reports in 
the 'C' file."

Notably, the physician offering that opinion referred 
specifically to only a single instance of treatment in 
service, in March 1963.  No mention was made of the fact that 
the veteran's hands were subsequently X-rayed on several 
occasions during service, or that he had been seen on 
multiple occasions in service for problems associated with 
his hands:  in July 1963, August 1963, January 1964, February 
1964, March 1964,  May 1964, July 1964, and September 1964.  
Because the Board is concerned that the opinion obtained was 
not based on these multiple reports, the matter will be 
remanded.  38 C.F.R. §§ 3.327, 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran 
and notify him of his right to submit 
further evidence, testimony, and/or 
argument in support of his claims of 
service connection for disorders of the 
knees and hands.  He should be asked to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his knees and hands 
that has not already been made part of 
the record, and the RO should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  The RO should make an 
effort to obtain all relevant records of 
VA treatment.  The veteran should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
the additional materials obtained, if 
any, should be associated with the 
claims folder.

	2.  After the above development has been 
completed, the RO should have the 
veteran examined for the purpose of 
obtaining a medical opinion as to the 
etiology of his current knee disorders.  
The examiner should examine the veteran 
and conduct a thorough review of the 
claims folder before providing a current 
diagnosis and an opinion as to each of 
the following questions:

	a.  Is it at least as likely as not that 
any currently shown knee disorder is the 
product of disability that can in some 
way be traced back to the veteran's 
military service?

	b.  If the answer to the question (a) 
above is yes, is it at least as likely 
as not that such disability had its 
onset in service, or is it absolutely 
clear that the disability pre-existed 
the veteran's military service?

	c.  If the answer to question (b) above 
is that it is absolutely clear that the 
disability in question pre-existed 
service, is it at least as likely as not 
that the disability worsened during 
service?

	d.  If the answer to question (c) above 
is that it is at least as likely as not 
that the disability in question 
underwent a worsening during service, is 
it at least as likely as not that it 
worsened beyond the natural progression 
of the condition, or is it absolutely 
clear that any worsening in service was 
the result of the condition's natural 
progress?

	3.  The RO should ask the physician who 
examined the veteran in January 1997 to 
prepare a supplemental report addressing 
the question of whether it is at least 
as likely as not that the veteran has 
arthritis of one or both hands that can 
in any way be attributed to his military 
service.  The examiner should 
specifically be asked to comment upon 
the question of whether it is at least 
as likely as not that arthritis of one 
or both of the veteran's hands has been 
caused, or chronically or permanently 
worsened by, an already service-
connected condition.  The examiner 
should conduct a thorough review of the 
claims folder before formulating the 
requested opinions.  If the physician 
who examined the veteran in January 1997 
is not available, the veteran should be 
scheduled for a new examination for 
purposes of obtaining the requested 
information.

	4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims of entitlement to service 
connection for disorders of the knees 
and arthritis of the hands.  With regard 
to the claim of service connection for 
arthritis of the hands, the RO should 
consider and apply the principles set 
forth in 38 C.F.R. § 3.310(a) and the 
United States Court of Appeals for 
Veterans Claims' (known as the United 
States Court of Veterans Appeals prior 
to March 1, 1999) (Court) decision in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the provisions of 38 C.F.R. 
§ 3.310 and a discussion of how those 
provisions pertain to the claim of 
service connection for arthritis of the 
hands.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

